ALLOWANCE

Claims 1-18 are  allowed.

The following is an examiner’s statement of reasons for allowance: 
Miao et al (“Temporal Variance Analysis for Action Recognition,” IEEE Service Center, US Vol 24, No 12 2015, see information disclosure statement and non-patent literature filed 10/29/2020)   discloses a identifying a  video to be processed  that comprises images of a human body (Figure 4); identifying at least one image to be processed (Figure 2-4, Section II.A) , wherein the at least one image is  at least one of an optical flow image generated based on a plurality of frames of images in the video,  or a composite image of one or more frames of images in the video; performing convolution on the 
	The prior art of record does not discloses an action recognition method, comprising: identifying a  video to be processed  that comprises images of a human body; identifying at least one image to be processed, wherein the at least one image is  at least one of an optical flow image generated based on a plurality of frames of images in the video,  or a composite image of one or more frames of images in the video; performing convolution on the plurality of eigenvectors, wherein the plurality of indicate a plurality of features of different locations in the at least one image; determining a weight coefficient set of each of a plurality of human joints of the human body based on the plurality of eigenvectors, wherein the weight coefficient set comprises a weight coefficient of each of the plurality of eigenvectors for the human joint, a weight coefficient of a first-type eigenvector is greater than or equal to a weight coefficient of a second- type eigenvector, a distance between a corresponding location of the first-type eigenvector in the at least one image and a corresponding location of the human joint in the at least one image is a first distance, a distance between a corresponding location of the second-type eigenvector in the at least one image and the corresponding location of the human joint in the at least one image is a second distance, the first distance is less than or equal to the second distanc.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

June 8, 2022